Citation Nr: 0506487	
Decision Date: 03/08/05    Archive Date: 03/21/05	

DOCKET NO.  03-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required.


REMAND

VA treatment records indicate the veteran has been diagnosed 
with and treated for Type II diabetes mellitus and 
complications.  The veteran maintains that his active service 
included time spent in Vietnam.  He alleges that because of 
this time in Vietnam he was exposed to herbicide agents, 
including Agent Orange.

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed at 38 C.F.R. § 3.309(e) (2004), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

The key question in this case is whether the evidence 
confirms the veteran served in Vietnam, because the Type II 
diabetes mellitus with which he has been diagnosed is listed 
at 38 C.F.R. § 3.309(e).  If he had such qualifying service, 
then the law presumes a relationship between his presumed 
exposure in service and his later diagnosis.

The veteran's report of transfer or discharge (DD Form 214) 
shows that he had 10 months of foreign and/or sea service.  
However, the document does not indicate the foreign location 
or locations where he served.  Further, the document does not 
indicate that the veteran received the Vietnam Service or 
Campaign Medal or some other award or decoration suggestive 
of service in Vietnam.  His military personnel records 
disclose that he had a temporary duty assignment beginning 
August 16, 1965 for 101 days of foreign service.

The personnel records show the veteran was assigned to the 
Headquarters Detachment of the 1st Combat Evaluation Group, 
Barksdale Air Force Base, Shreveport, Louisiana, 71110, 
beginning October 1966.  The available records for the 1st 
Combat Evaluation Group disclose that its subunits were 
assigned to various places, including Vietnam.  However, the 
available records do not identify the veteran as being in any 
particular place.  It appears he was assigned to the 
Headquarters Detachment of the group.  The veteran asserts 
that his detachment was sent to Bien Hoa Air Base in Vietnam 
for 180 days in 1967.  He has not indicated the specific 
dates involved.

Of record is a communication from the National Personnel 
Records Center in St. Louis dated in December 2002 disclosing 
that it could not be determined whether or not the veteran 
had in-country service in Vietnam based on the records to 
which it had access.

In light of the veteran's assertions and the evidence of 
record, the Board believes that additional development is 
warranted in order to determine whether the veteran was in 
Vietnam during 1967 as part of his service duties.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Contact the 1st Combat Evaluation 
Group, Barksdale Air Force Base, 
Shreveport, Louisiana, 71110, and request 
that information be provided related to 
the deployment of any subunits to Vietnam 
in 1967.  Specifically, the unit should 
be asked for any information that might 
document whether the Headquarters 
Detachment was one of the subunits that 
might have been assigned to Vietnam for 
any timeframe during 1967.

2.  Send the veteran a new VCAA letter 
addressing service connection for 
diabetes mellitus.  The veteran should be 
asked to "provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  The veteran is 
to be advised that while VA has an 
obligation to assist him in the 
development of his claim, he must also 
provide information that may be helpful 
to his claim.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and be afforded an 
opportunity for response.  Then, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of the REMAND is to 
comply with due process considerations and to obtain 
additional information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




